            Case 4:19-cv-01892-PJH Document 11 Filed 06/11/19 Page 1 of 1




 1                       UNITED STATES DISTRICT COURT
 2                    NORTHERN DISTRICT OF CALIFORNIA
 3

 4   EXPENSIFY, INC.,
 5                Plaintiff,                                 Civil Action No. 4:19-cv-01892-PJH
 6   vs.
 7   EDDIE WHITE and MATT KOLESAR,
 8                Defendants.
 9
           ORDER EXTENDING TIME WITHIN WHICH TO ANSWER OR
10
                  OTHERWISE RESPOND TO THE COMPLAINT
11
            AND NOW, this       11th   day of June 2019, upon consideration of the
12
     Stipulation Extending Time Within Which To Answer Or Otherwise Respond To
13
     The Complaint, it is hereby ORDERED that said Stipulation is GRANTED.
14
     Defendants’ response, which was due on June 10, 2019 originally, will now be
15
     due on or before July 25, 2019.                        TE
                                                              S DISTRICT
                                                                         C
                                                          TA
16
                                                                                     O
                                                      S




                                                                                      U
                                                     ED




                                                                                       RT




                                                                                ERED
                                                 UNIT




                                                                 O ORD
                                                          IT IS S
17
                                                                                           R NIA




                                                                                Hamilton
                                                                    hyllis J.
                                                 NO




                                                           Judge P
                                                                                           FO




                                       Phyllis J. Hamilton
                                                  RT




18
                                                                                       LI




                                                  ER
                                                     H




                                                                                      A




                                                     N                 C
                                                                     F
                                       United States       District
                                                       D IS T IC T O
                                                             R           Judge
19

20

21

22

23

24

25

26

27   ORDER EXTENDING TIME WITHIN WHICH TO ANSWER OR
     OTHERWISE RESPOND TO THE COMPLAINT; Case No. 4:19-cv-
     01892-PJH
